In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                               Filed: June 27, 2017

* * * * * * * * * *                        *     * *
Estate of GLENN MERAMO, by                         *
NANCY MERAMO, Executrix,                           *                  UNPUBLISHED
                                                   *
                         Petitioner,               *                  No. 15-1234V
                                                   *
v.                                                 *                  Special Master Gowen
                                                   *
SECRETARY OF HEALTH                                *                  Joint Stipulation; Influenza (“Flu”)
AND HUMAN SERVICES,                                *                  Vaccine; Guillain-Barré Syndrome
                                                   *                  (“GBS”); Chronic Inflammatory
                         Respondent.               *                  Demyelinating Polyneuropathy
                                                   *                  (“CIDP”); Death.
* * * *         *    *   *   *    *    *   *     * *

Cliff J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On October 22, 2015, petitioner Nancy Meramo, as executrix of the estate of Glenn
Meramo, filed a petition for compensation pursuant to the National Vaccine Injury
Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (2012).2 Petitioner alleges that as a result
of an influenza (“flu”) vaccine received on November 14, 2013, Glenn Meramo suffered
Guillain-Barré Syndrome (“GBS”) and Chronic Inflammatory Demyelinating Polyneuropathy



1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the website of the United States Court of Federal Claims, pursuant to the E-
Government Act of 2002, see 44 U.S.C. § 3501 note (2012). The court’s website is at
http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision is posted on the court’s website,
each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with
a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                        1
(“CIDP”). Joint Stipulation at ¶ 4. Petitioner further alleges that these injuries caused or
contributed to Mr. Meramo’s death. Id. at ¶ 5.

        On June 27, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine caused Mr.
Meramo’s alleged GBS, CIDP, or any other injury. Id. at ¶ 6. Respondent further denies that
Mr. Meramo’s death was a sequela of a vaccine-related injury. Id. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

        1) A lump sum of $55,000.00 in the form of a check payable to petitioner Nancy
           Meramo, as executrix of the estate of Glenn Meramo. This amount represents
           compensation for all damages that would be available under 42 U.S.C. § 300aa-
           15(a). Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                   s/Thomas L. Gowen
                                                                   Thomas L. Gowen
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2